1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                 ***
4    PASQUAL LOZANO,                                  Case No. 3:12-cv-00574-MMD-CBC
5                                       Petitioner,                     ORDER
            v.
6
     ROBERT LeGRAND, et al.,
7
                                    Respondents.
8

9           This is a habeas matter under 28 U.S.C. § 2254. Before the Court is Petitioner
10   Pasqual Lozano’s counsel’s motion to withdraw. (ECF No. 58.)
11          For good cause shown, the motion to withdraw will be granted.
12          It is therefore ordered that Lozano’s counsel’s motion to withdraw (ECF No. 58) is
13   granted, and Ms. Wilson is terminated as counsel of record for Lozano.
14          The Clerk of Court is instructed to forward a copy of this order to the CJA
15   Coordinator to secure a replacement panel attorney to represent Lozano. When
16   replacement counsel is secured, the coordinator will forward counsel’s name and contact
17   information to staff attorneys Messrs. Baker and King to draft a formal appointment order
18   with scheduling provisions tailored to the case.
19          The Clerk is further instructed to send a hard copy of this order to Mr. Lozano in
20   proper person at his institutional address and reflect that additional transmittal either in
21   the notice of electronic filing and/or the docket entry for this order.
22          DATED THIS 14th day of February 2019.

23

24                                                      ________________________________
25                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
26

27
28
